           Case 1:20-cv-01136-APM Document 46 Filed 07/02/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    AGUA CALIENTE BAND OF CAHUILLA
    INDIANS, et al.,

                           Plaintiffs,

                  v.                                      Case No. 1:20-cv-1136-APM

    STEVE MNUCHIN, in his official capacity as
    Secretary of the Treasury,

                           Defendant.

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs the Agua

Caliente Band of Cahuilla Indians, Ak-Chin Indian Community, Arapaho Tribe of the Wind River

Reservation, Cherokee Nation, Chickasaw Nation, Choctaw Nation of Oklahoma, Snoqualmie

Indian Tribe, and Yurok Tribe of the Yurok Reservation (“Plaintiffs”) hereby give notice of their

voluntary dismissal of the above-referenced matter without prejudice. See, e.g., Queen v. Schmidt,

No. 10-2017 (PLF), 2016 WL 2757359, at * 1 (D.D.C. May 12, 2016) (A plaintiff may “voluntarily

dismiss his or her own action ‘without a court order by filing . . . a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment.’”) (quoting Fed. R.

Civ. P. 41(a)(1)(A)(i)).

         Plaintiffs brought this action on April 30, 2020, to compel Defendant Steven Mnuchin,

Secretary of the Treasury, to immediately distribute all funds appropriated by Congress under Title

V of the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (“CARES Act”),

to aid Tribal governments in combating the devastating impacts of the COVID-19 pandemic.1 ECF



1
 Plaintiffs amended their complaint and motion on May 3, 2020, for the sole purpose of adding
Plaintiffs Chickasaw Nation and Choctaw Nation of Oklahoma. ECF Nos. 11-12.
          Case 1:20-cv-01136-APM Document 46 Filed 07/02/20 Page 2 of 4




No. 1. On May 1, 2020, Plaintiffs moved for a temporary restraining order, preliminary injunction,

and emergency writ of mandamus. ECF No. 4. This Court denied that motion though, in doing so,

affirmatively stated that Plaintiffs could renew their motion at an appropriate juncture in the future.

ECF No. 29. On June 5, 2020, the Plaintiffs renewed their motion for preliminary injunction. ECF

No. 37. On June 15, 2020, the Court granted the Plaintiffs’ motion and ordered the Secretary to

disburse, no later than June 17, 2020, the remaining $679 million in Title V CARES Act funds.

ECF Nos. 41-42.

       On June 22, 2020, Counsel for Defendant via email confirmed that – with the exception of

monies being withheld pending the outcome of Confederated Tribes of the Chehalis Reservation

et al. v. Mnuchin, No. 1:20-cv-01002 (D.D.C. filed Apr. 17, 2020) – all tribal CARES Act funds

have now been disbursed. Defendant, through counsel, has informed Plaintiffs that all funds

intended to be distributed to Plaintiffs have now been distributed (save the funds set aside for

Chehalis). Accordingly, because Plaintiffs have obtained the relief they sought in the disbursement

of the CARES Act funds and Defendant has neither served an answer or moved for summary

judgment, the Plaintiffs hereby give notice of their voluntary dismissal of this action without

prejudice.2

       Respectfully submitted July 2, 2020.

                                                        /s/ Keith M. Harper
                                                       Keith M. Harper, DC Bar No. 451956
                                                       Catherine F. Munson, DC Bar No. 985717
                                                       Mark H. Reeves, DC Bar No. 1030782
                                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                                       607 14th Street, N.W.
                                                       Suite 1100
                                                       Washington, D.C. 20006

2
  Pursuant to the Court’s June 25, 2020 Minute Order, the Parties were ordered “to meet and confer
and, by July 2, 2020, propose a schedule for further proceedings in this matter, if necessary.” The
Parties did meet and confer and agreed that there is no need for further proceedings in light of the
filing of this voluntary dismissal.
                                                                                                   2
Case 1:20-cv-01136-APM Document 46 Filed 07/02/20 Page 3 of 4




                                 Tel: (202) 508-5800
                                 Fax: (202) 508-5858

                                 Rob Roy Smith (admitted pro hac vice)
                                 WSBA No. 33798
                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                 1420 Fifth Avenue, Suite 3700
                                 Seattle, Washington 98101
                                 Tel: (206) 467-9600
                                 Fax: (206) 623-6793

                                 Attorneys for Plaintiffs




                                                                         3
          Case 1:20-cv-01136-APM Document 46 Filed 07/02/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on July 2, 2020, I electronically filed the foregoing Notice of

Voluntary Dismissal Without Prejudice with the Clerk of the Court for the United States District

Court for the District of Columbia by using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                            /s/ Keith M. Harper
                                            Keith M. Harper, DC Bar No. 451956




                                                                                              4
